SECOND AMENDMENT TO
 
SERVICES AND DEVELOPMENT AGREEMENT
 
THIS SECOND AMENDMENT TO SERVICES AND DEVELOPMENT AGREEMENT (the “Agreement”) is
made and entered into as of the 31st day of March, 2010, by and between NTS
MORTGAGE INCOME FUND, a Delaware corporation (“Fund”), and RESIDENTIAL
MANAGEMENT COMPANY, a Kentucky corporation (“Residential”)
 
R E C I T A L S
 
A.   Effective as of January 1, 2009, Fund and Residential entered into that
certain Services and Development Agreement, as amended by that certain First
Amendment to Services and Development Agreement dated as of December 31, 2009
(collectively, the “Agreement”), which provided that Residential would manage,
develop and operate the Fund’s real properties as set forth in the Agreement;
 
B.   The Term of the Agreement was extended until March 31, 2010;
 
C.   Fund and Residential now desire to further extend the Term of the Agreement
through June 30, 2010, and to modify Section 2.2 thereof;.
 
NOW, THEREFORE, in consideration of their mutual undertakings, IT IS AGREED by
and between the parties hereto as follows:
 
1.           As of the date of this Second Amendment, the Term of the Agreement
is hereby extended through June 30, 2010.
 
2.           Section 2.2 of the Agreement is hereby modified and amended to read
as follows:
 
“Subject to Section 2.3 hereof, the term of this Agreement shall be for a period
commencing on the effective date hereof and ending on June 30, 2010 (the
“Term”).”
 
3.           Section 2.3 of the Agreement is hereby amended and modified to read
as follows:
 
“This Agreement may be renewed only by written agreement of both parties on or
before the expiration of the Term.”
 
4.           This Second Amendment may be signed in multiple counterparts, and,
when counterparts are executed by all parties, such counterparts shall be deemed
an original instrument.
 
5.           The parties agree that except as expressly amended or modified
above, the Agreement shall remain in full force and effect.
 

 
 
 
 

 
IN WITNESS WHEREOF, the parties have entered into this Second Amendment to
Services and Development Agreement as of the date first written above.
 
 

 
FUND:
     
NTS MORTGAGE INCOME FUND, a Delaware
corporation
       
By:
/s/ Brian F. Lavin    
Brian F. Lavin
   
Chief Executive Officer and President
         
RESIDENTIAL:
     
RESIDENTIAL MANAGEMENT COMPANY, a
Kentucky corporation
       
By:
/s/ Gregory A. Wells    
Gregory A. Wells
   
Executive Vice President